Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 objected to because of the following informalities:  
Claim 1, 2nd clause, the recitation “a load passage being formed between the slider rigid body and the rail” appears as if it is being recited as a structural part of the slider but this is actually a feature that only forms in the assembled body, it is suggested that this recitation be removed and the first line of the clause read - -a slider unit, straddling the rail so that a load passage is formed between the slider unit and the rail, the slider unit including…- -. 
Claim 1, line 12, “surfaces being recessed to form a concave portion” should read - -surfaces include a recess forming a concave portion- -as the surface disclosed includes a cavity that holds the oil storage member later defined.  See rejection of claim 2 under 35 USC 112 below which further address what is shown verse what is claimed.
Claim 1, line 13, “passage recessed to form” should also read - -passage include a recess- -since, like above, the second surfaces include an additional recess as disclosed. 
Claim 1, line 16, “and” should be inserted at the end of the line.
Claim 9 includes the same recitation as claim 1 lines 12 and 13 and a similar amendment to that suggested above should be made
Appropriate correction is required.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 8 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 first states “the non-load passage is formed in the concave portion” however it is unclear how this is possible as it would appear that this is requiring the passage to be within itself.  Claim 1 first states the non-load passage has first and second surfaces and that the first surface is recessed to form a concave portion and the second recessed to form the accommodation groove, so the passage must have the surfaces and the surfaces have the recess or groove, this is what is being shown in the drawings and would be made clearer when the objections above are addressed.  However claim 2 now appears to be stating that the non-load passage is in the subcomponent of one of the surfaces, the concave portion, if the non-load passage includes all the surfaces and the recess/groove are in the surfaces how can the passage be formed in just the concave portion?  Did Applicant mean to claim that the concave portion extends the whole length of the non-load passage?
Regarding claims 4 and 10, it is unclear how the “spaced retaining plates” are “arranged in an interlaced manner”.  If the plates are spaced then they wouldn’t be interlaced which requires them to be contacting in some manner to for a laced structure.  
Claims 5, 6, 11 and 12 are further defining the shape of the concave portion, assuming that claims 1 and 9 are not amended as suggested in the objection above, it is unclear how the concave portion can have such shapes and still support the rolling elements of the bearing.  How would a cylindrical roller interact with a dovetail cavity or a circular cavity with a curvature greater than 180 degrees?  If claims 1 and 9 are amended as suggested above in the objection there would be no further issue with claims 5, 6, 11 and 12 and they can remain as is.
Regarding claims 8 and 14, it is unclear how two sides of the concave portion can “keep a portion of the first surface”.  In light of the disclosure this would appear to stating that the two sides of the concave portion are the flat surface 311 and thus would not be “concave”.  Taking claim 8 into consideration it appears that Applicant may be attempting to state all of the first inner surface in claim 1 is the concave portion but if this were the case then claim 1 would not be supported by the original disclose which 
Claim 9 is generally narrative and lacks a clear preamble and thus the metes and bounds of the claim can’t be clearly determined.  Is the claim intended just to be limited to an accessory or the combination of the accessory and the linear guide?  In other words is the claim meant to be limited to a linear guide with an accessory or an oil storage accessory intended for use with a linear guide, the accessory “comprising…” (the accessory not necessarily having to be installed in the linear guide)?
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the actual feature that holds the lubricant, the oil storage member 5 is required to make the accessory an oil storage accessory.  What claim 9 is defining is the frame work that 5 is ultimately placed into, without claiming item 5 there is nothing in the accessory that would make it an oil storage device. 


ALTERNATE interpretation of claims 1 and 9
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Assuming that “being recessed to form the concave portion” is meant for the whole surface to be recessed which is an alternate interpretation of the recitation then the claim is not supported by the written description.  The written description in addressing the concave portion as a form of a groove that is part of but not all of the first surface.  The specification including the drawings can be said to be showing a specific species of the invention, while the claim, under the broadest reasonable interpretation is 
The later recitation of claim regarding the second surface being recessed to form the accommodating groove is also subject to the same alternate interpretation and includes the same issue were the specification specifically addresses a groove in the surface not the possibility of the surface being the recess portion itself that the claim could cover and again the same genus verse specie issue arises and it can’t be said that Applicant had possession of the genus at the time of filing.
Claim 9 also makes the same recitations as claim 1 and is rejected for the same reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara, USP 7,762,722.
It is first noted that Claim 9, while possibly being drawn to a standalone accessory, also does not include the presence of the cage retainer in the accommodating groove and the oil storage member, see rejection under 35 USC 112 
Regarding claim 9, as best understood, Kuwabara discloses an oil storage accessory of a linear guide, mounted in a through hole of a slider rigid body to form a non-load passage in the slider rigid body (6 is the accessory which is made of 7and 8, this is placed in the holes of the return portion of the slider as shown in figure 2), the oil storage accessory being elongated and formed with the non-load passage extending through two ends of the oil storage accessory (figures 6 and 7 showing the rollers going through the accessory), the non-load passage being in the form of a rectangular groove (see 10 in figure 11 which is showing the skeleton part of the device without the roller)  and having two opposite first inner surfaces (inner surface of 27/46 and surface 24 of the lubrication part 8 collectively define the surface) and two opposite second inner surfaces (surfaces of 19 and vertical surfaces of 8 that align with the surface of 19), at least one of the first inner surfaces being recessed to form a concave portion (the inner surface part of 8, surface 24 to be specific, includes a concave portion to accommodate the skeleton structure), each of the two second inner surfaces of the non-load passage being recessed to form an accommodating groove (the vertical surfaces of 8 define a recess that holds 19).  To further explain the interpretation the “surfaces” are being considered as inclusive of both parts of the member that makes 6 in the reference, however the surface portion that is part of the lubrication feature 8 is recessed to 
Regarding claim 13, Kuwabara discloses that the oil storage accessory is a pipe, and the pipe is composed of two half pipes that are joined (the accessory is made out of the skeleton portion which is two halves joined together which form a pipe or tubular structure which is later covered by 8 which is also in two segments, all the structure is ultimately joined to form one pipe configuration).
Regarding claim 14, Kuwabara discloses that two sides of the concave portion each keep a portion of the first inner surface (as shown in figure 8 the lubrication structure 8 has the concave portion and then flat surfaces on either side (best labeled as 48 and 54), as best understood this would be structurally what it is believe applicant intends the claim to mean, a flat surface with a recess centrally located).
Allowable Subject Matter
Claim 1, if amended as suggested in the objection above, would be allowed and dependent claims 3 and 7 would be allowable as well.
Claims 10-12, pending correction of the issue raised under 35 USC 112 relative to claim 9 above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 9,394,940 and USP 5,193,914.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.